Filed 4/28/15 P. v. Wagner CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E061166

v.                                                                       (Super.Ct.No. RIF1303259)

EARL WILLIAM WAGNER,                                                     OPINION

         Defendant and Appellant.



         APPEAL from the Superior Court of Riverside County. Irma Poole Ashberry,

Judge. Affirmed with directions.

         Steven J. Carroll, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Kamala D. Harris, Attorney General, Julie L. Garland, Assistant Attorney General,

Eric A. Swenson and Heather M. Clark, Deputy Attorneys General, for Plaintiff and

Respondent.




                                                             1
       A jury convicted defendant, Earl Wagner, of two counts of first degree residential

burglary (Pen. Code, § 459),1 during which a non-accomplice was present (§ 667.5, subd.

(c)(21)), and two counts of receiving stolen property (§ 496, subd. (a)). In bifurcated

proceedings, he admitted suffering five prior convictions, for which he served prison

terms (§ 667.5, subd. (b)), one serious prior conviction (§ 667, subd. (a)) and one strike

prior (§ 667, subds. (c) & (e)(1)). He was sentenced to prison for 15 years, eight months,

and appeals, claiming error occurred in: (1) defense counsel conceding defendant’s guilt

of the charged receiving stolen property offenses, (2) denial of defendant’s motion to

acquit as to one of the charged burglaries, (3) denial of defendant’s motion to disclose

juror identifying information and, (4) imposition of a restitution fine. We reject his

contentions and affirm, while directing the trial court to correct errors in the court

minutes and abstract of judgment.

                                           FACTS

       The male renter of a Riverside apartment testified that at 9:45 p.m. on May 24,

2013, he left his apartment to walk his dog, leaving the front door open, but the security

screen door closed. He returned 15-20 minutes later and noticed the screen door was ajar

and his wallet, containing identification and an ATM card, and his live-in girlfriend’s cell

phone were missing. His live-in girlfriend testified that while her boyfriend was out

walking the dog, she was inside the one-bedroom apartment’s bathroom, with the

bathroom door open, putting on makeup. Three to five minutes after her boyfriend had

       1   All further statutory references are to the Penal Code unless otherwise indicated.



                                              2
left with the dog, she heard a noise, looked outside the bathroom but saw no one, noticed

that the screen door was ajar and closed the front door. Her cell phone had last been on

the coffee table in the living room, near the front door.

       At 9:40 or 9:50 the same night, defendant entered a sober living house across the

street and one door down from the afore-mentioned apartment. He went into the

bathroom and closed the door. When two occupants of the house tried to confront him,

he escaped through another door in the bathroom and went out the back door of the house

and over the backyard fence, as will be described in greater detail later in this opinion.

       A police officer testified that around 10:05 that night, he saw defendant, who

matched the description of the person who had entered the sober living house, in the

driveway of a house that backed up to the back yard of the sober living house.

Defendant’s knees were bent, as though he had just jumped the fence that surrounded the

sober living house’s back yard. Defendant disappeared, so the officer knocked on the

door to the house where he had seen defendant in the driveway and after several knocks,

defendant came to the door. Defendant said he was there visiting his friend, “Eric,” but

he could not supply “Eric’s” last name nor the address where he was.

       Defendant was convicted of the charged receiving stolen property counts, which

were the wallet and the cell phone taken from the apartment. The jury acquitted

defendant of burglarizing the house when defendant was seen by the officer in the

driveway.




                                              3
                                  ISSUES AND DISCUSSION

1. Defendant’s Concession

       On December 2, 2013, the People requested that the standard instruction on a

defendant’s right not to testify be given at the end of trial. On December 3, during

opening statement, defense counsel said, “[M]istakes were made and crimes were

committed in this case and . . . you shouldn’t let anybody slide by on that. The evidence

will show that [defendant] did possess stolen property, the wallet and the cell phone, and

you should hold him accountable for those crimes. [¶] . . . [T]he evidence will show

you that [defendant] did not enter anyone’s home that night with the intent to steal. [¶]

. . . Hold [defendant] accountable for what he did, no more and no less.” During

discussion of jury instructions on December 4, the trial court noted that the People had

requested the instruction on a defendant’s right not to testify, as well as defense counsel’s

lack of objection to it. The court added, however, that during a discussion of the

instructions the day before, off the record, it and counsel “indicate[d], based on . . . what

counsel felt might come out with some of the evidence, that we would need to

revisit . . . [the jury instruction on a defendant’s right not to testify] after evidence was

completed . . . . Obviously, if [defendant] testifies, that will be pulled.”

       Later that day, defendant took the stand. He admitted that he had been convicted

in the past of numerous felonies, including burglary and stealing cars on three different

occasions. He said that on May 24, 2013, he had just picked up some methamphetamine,

which he planned to inject, and was riding his bike back to his campsite, when he noticed

things that were being thrown away in a dumpster near an apartment on the same street as


                                               4
the apartment that was burglarized. He looked through the items and found a box

containing the male apartment renter’s wallet and the female apartment renter’s pink cell

phone. He looked inside the wallet and saw that there was no money in it, but there were

identification and credit cards. He wanted to see if the cell phone was working, so he

pushed the power button and it turned on. When asked if he took the wallet and cell

phone with him, he said, “I figured that I could sell it . . . .” He acknowledged that

neither was his. When asked about the arresting officer’s testimony that defendant told

him that the cell phone belonged to the mother of his child, defendant said that he had

two cell phones in his possession when detained by the officer, one of which was a black

touch screen he had borrowed from his girlfriend. When asked if he was testifying that

when the officer asked him about the pink cell phone, and defendant told the officer that

it belonged to his child’s mother, he was actually referring to the black touch-screen,

defendant said he did not know because he was so under the influence that he did not

remember. Upon further questioning, he admitted lying to the officer about the pink cell

phone. He said he went behind the trash can that contained the discarded items and

injected the methamphetamine, at which time, things became fuzzy and he was unable to

recall what became of his bicycle. He remembered banging on a door, opening the door,

then awaking in an unfamiliar bed, in the house where he was accosted by the arresting

officer. He remembered walking into the house through an unlocked door, telling the

officer he was there to visit an “Eric,” but no Eric lived there. He also remembered being

at the side of a house, a female who was lying down reading a book yelling out the

window at him to get out of there and him getting scared and running, then hiding behind


                                              5
a bush, but he did not recall being inside a house, other than the one in which he had

fallen asleep. He denied being in a back yard or remembering a swimming pool or a

chain link fence, both of which were features at the sober living house. He denied going

into anyone’s house intending to steal things. On rebuttal, the arresting officer testified

that defendant exhibited no signs of intoxication and defendant had only one cell phone

on his person and it was the pink one.

       During argument to the jury, defense counsel said, “[Defendant] did possess th[e]

stolen property [as charged], and he told you . . . how he knew it didn’t belong,

obviously, to him. He knew that it belonged to someone. The cell phone worked. The

wallet had somebody’s name and address in it. He intended to keep it. He intended to

sell it. You should find him guilty of those [crimes]. [¶] . . . [¶] I don’t know how

much clearer I can be when I say he did that and you should convict him. . . . I’m asking

you to return guilty verdicts there.” However, counsel went on to argue that there was

reasonable doubt that defendant was guilty of the three charged burglaries. As to the

burglary of the apartment, she argued that if as the male apartment renter told the police,

he had $10 in his wallet, and if as the arresting officer testified, when defendant was

apprehended he had no money on him, then defendant’s claim that he found the wallet in

the box in the dumpster and the inference that someone else took it from the apartment,

took the money out of it and left it in the box were both true. As to the burglary of the

sober living house, counsel conceded that defendant ran through the house, as its two

occupants had testified. However, counsel argued that defendant was merely trying to




                                              6
flee the scene2 and had no intent to take anything when he ran into the bathroom, then out

the back door and over the fence. Counsel also conceded that defendant had gone into

the house where he was apprehended by the arresting officer. However, counsel argued

that defendant went into this house after seeing the officer because defendant knew he

had stolen property in his possession and was attempting to hide from the officer, not to

steal anything in the house. Alternatively, counsel argued that because defendant was

under the influence, he did not form the specific intent to commit theft while at the sober

living house and at the house where he was apprehended by the arresting officer. In so

arguing, counsel conceded that there was no such specific intent necessary for the

charged offenses of possessing stolen property, so defendant’s claim of intoxication could

not be used to escape liability for them, even aside from defendant’s concession of guilt

as to them.

       The jury was instructed as to the possession of stolen property charges and they

returned verdicts of guilty.

       Defendant here contends that the trial court should not have allowed counsel

below to concede that he was guilty of the possession counts without first assuring itself




       2  Counsel said, “[Defendant] was fleeing the scene of the first house through the
house”, which, of course, makes no sense. Later, counsel said that defendant ran through
the sober living house because “he was trying to get away.” Because defendant argued
that he did not burglarize the apartment—that someone else did—counsel could not
possibly have been implying that defendant was trying to get away from the scene of the
apartment burglary. The only logical implication left is that defendant knew he possessed
stolen property and was trying to get away from the police if they happened upon him.


                                             7
that defendant wanted to concede his guilt and without going through the same litany of

advisements and waivers required for defendants who plead guilty. We disagree.

       Counsel first conceded defendant’s guilt of the possession charges during opening

statement, at a time when the record established that she was not aware whether

defendant would testify. Therefore, contrary to defendant’s implication, the record does

not support that counsel knew, when she first made this concession, that it would conflict

with the opinion expressed by defendant during his later testimony that the cell phone and

wallet had been abandoned. Second, defendant ignores the context of his own testimony.

As the prosecutor pointed out twice to defendant during her cross-examination of him,

defendant’s credibility was crucial. It is obvious defendant was doing his best on the

stand to paint the rosiest picture of his actions. This included his claim that he believed

that the wallet and cell phone had been abandoned. However, defense counsel ultimately

recognized the reality of the situation, which is that no owner willingly abandons a

working cell phone or a wallet full of credit cards. This means that when defendant

found the items, despite his claim of opining that they had been abandoned, he knew that

they belonged to other people (a matter he conceded on the stand)3 and his obligation was

either to walk away from them or to call the police and report that he had found them so

they could be returned to their rightful owners. It was not, as defendant conceded he had

done, to take them upon forming the intent to sell them, thus depriving their rightful

owners of them. In this regard, we do not view defendant’s testimony as conflicting with

       3Therefore, the fact that no one asked him, and he did not volunteer, that he knew
they were stolen is inconsequential.


                                              8
his attorney’s concession. Finally, as is clear from reading all of counsel’s argument to

the jury, admitting that defendant possessed stolen property was crucial to defendant’s

claim that he had entered the sober living house as a means of fleeing the scene and the

house in which he was apprehended by the arresting officer as a means of hiding from the

police because he knew he was in possession of stolen property. Without conceding that

he was in possession of stolen property, defendant had no reason for going into either

house, other than to commit theft therein. Comparing the punishment and further

consequences of convictions for first degree residential burglary with the sentence and

further consequences of convictions for possessing stolen property, defense counsel’s

tactical decision makes perfect sense. Therefore, we cannot agree with defendant that his

attorney acted incompetently in making this concession.

       As to defendant’s contention that his counsel’s concession was tantamount to a

guilty plea, requiring both express agreement by the defendant and the guilty plea litany

of advisements and waivers, the People correctly point out that the California Supreme

Court has held otherwise. (People v. Cain (1995) 10 Cal 4th 1, 30.) As to the former,

defendant was present when his counsel made her concessions during her opening

statement and closing argument. He said nothing on either occasion, and did not, after

trial, make a motion for a new trial or a Marsden4 motion. Thus, we agree with the

People that the trial court had no duty to inquire of defendant whether he agreed with her

concession. We do not agree with defendant that what he deems to be the conflict


       4   People v. Marsden (1970) 2 Cal. 3d 118.


                                             9
between his trial testimony and the concession was an indication that he disagreed with

his counsel’s tactical decision. As we have already concluded, there was no such conflict

and the concession supported counsel’s tactical decision to fight the more harshly

punishable charges.

2. Defendant’s Motion for Acquittal

       At the end of the People’s case-in-chief, defendant moved for acquittal as to all the

charges. The trial court denied it, finding there was “substantial evidence that would

allow a reasonable finder of fact to find every element of the charged offense[s] had been

proved beyond a reasonable doubt.” Defendant here contends that the trial court erred in

denying his motion as to the burglary of the sober living house. We disagree.

       One of the occupants of the sober living house testified that she was on the

computer in the living room of the house at 9:50 p.m. on May 24, 2013 when, alerted by

a bell that rings when someone enters through the front door, she looked to see defendant

entering the home through the closed but unlocked door. Defendant walked past her and

into the bathroom, where he locked himself in, despite her walking behind him and

saying, “Excuse me, hello.” Once he was in the bathroom, she spoke to him through the

locked door, but he did not respond to her. She checked the rear door to the bathroom,

which let out through the pantry, to see if defendant had exited through it, and she

knocked on it, but there was no answer. There were items that had been piled up against

the pantry side of that door. She went and got her housemate and when she returned to

the rear bathroom door, the items that had been piled up against it had been moved and it

appeared as though defendant had come out through that door, then left the house through


                                            10
the back door. The back door leads to the pool area in the back yard. Defendant had

been in the bathroom for 5-10 minutes.

       The occupant’s housemate testified that she was on the bed in her bedroom, which

is next to the front door, watching television when defendant ran through the house at

9:40 or 9:50 p.m. and locked himself in the bathroom for less than one minute. When she

got to the rear door of the bathroom with the occupant, it was open and she assumed that

defendant had run out through it and out the back door. She heard the chain link fence

that separated her back yard from the neighbor’s shaking, as though someone was

climbing it to jump into the neighbor’s yard. When defendant entered the house, all the

lights were off—the only light came from the occupant’s computer screen and her

television.

       A detective testified that in April 1999, on the same street that the house where

defendant was apprehended by the arresting officer occurred, a house was entered

through an open rear door and a forced open window on an interior door. Two phones, a

VCR, money and firearms were stolen. Another detective testified that eight days later,

defendant was stopped while driving a car in Riverside that belonged to the daughter of

the victim of the above-described burglary. Defendant claimed that the car belonged to

his girlfriend, who had a different last name than that of the car’s owner. Upon further

questioning, defendant said that he had met a man named Jose on the street at 10:00 p.m.

and Jose had asked defendant if defendant wanted the keys to a car, which Jose had taken

from a garage down the street. Defendant took the keys from Jose, walked down the

street and took the car. Defendant reached the conclusion that the car had been stolen.


                                            11
The jury was instructed that it could consider this evidence in deciding whether defendant

entered the apartment, the sober living home and the home where he was apprehended by

the arresting officer with the specific intent to commit theft and that he did not enter any

of those due to a mistake or by accident.

       Based on the evidence of defendant’s 1999 burglary and his burglary of the

apartment, during both of which defendant stole items, the jury could reasonably infer

that defendant entered the sober living house, which he did moments after burglarizing

the apartment, with the intent to steal items, which plan was thwarted by the fact that the

house was dark and defendant could not see things to take them, or that he entered the

darkened house assuming there was no one inside and was surprised to find the occupant

and her housemate there. Still, a third possibility was that defendant was “thrown off”

his plan to take items inside the house by the bell that sounded when he walked through

the front door. While defendant postulates a scenario based on the testimony of the

occupant of the house in which he was apprehended by the arresting officer that she

“th[ought] she saw [defendant] on [a] street [different from the street on which the sober

house was located, but nearby] once before that maybe[,]”and he entered the sober house

to use the bathroom, this scenario is a great deal less likely than the three this court has

set forth above. After all, if you are just using someone’s bathroom, why would you fail

to respond to them when they are trying to find out why you are in their house? And why

would you then climb over a chain link fence and hide in yet another house in order to get

away? Both of these things suggest that defendant was up to no good, not that he

somehow thought he was entitled to use the bathroom at the sober living house because


                                              12
he somehow knew it was a sober living house and believed that gave him carte blanche in

the bathroom. Equally unlikely is another of what defendant asserts is a reasonable

inference that he entered the house to go into the bathroom to inject methamphetamine.

What rational person would assume that they could use a stranger’s house as a place to

engage in illegal behavior unfettered? Moreover, it directly contradicts defendant’s own

testimony that he injected methamphetamine behind the dumpster where he found the

wallet and cell phone. While we recognize that the trial court did not have the advantage

of this testimony when it denied the motion to acquit, granting it on this basis would have

put defendant in a difficult position in terms of his testimony.

3. Disclosure of Juror Information

       Although we have already mentioned this in connection with the first issue raised

by defendant, we repeat what we had previously stated, thusly, “As to the burglary of the

sober living house, [defense] counsel conceded [during argument to the jury] that

defendant ran through the house, as its two occupants had testified. However, counsel

argued that defendant was merely trying to flee the scene and had no intent to take

anything when he ran into the bathroom, then out the back door and over the fence.” In

footnote number two, we continued, “[Defense c]ounsel said, ‘[Defendant] was fleeing

the scene of the first house through the house,’ which, of course, makes no sense. Later,

counsel said that defendant ran through the sober living house because ‘he was trying to

get away.’ Because defendant argued that he did not burglarize the apartment—that the

person who discarded the wallet and cell phone where defendant found them did—

counsel could not possibly have been implying that defendant was trying to get away


                                             13
from the scene of the apartment burglary. The only logical implication left is that

defendant knew he possessed stolen property [(i.e., the wallet and the cell phone)] and

was trying to get away from the police if they happened upon him.” We continued in the

opinion, “[Defense c]ounsel also conceded that defendant had gone into the house where

he was apprehended by the arresting officer. However, counsel argued that defendant

went into this house after seeing the officer because defendant knew he had stolen

property in his possession and was attempting to hide from the officer, not to steal

anything in the house.”

       Based on defense counsel’s argument that defendant was “fleeing the scene” when

he entered the sober living house, post trial, defendant moved for disclosure of juror

information based on a declaration by trial counsel for defendant in which she said the

following, “[T]he foreman . . . told me that he and other jurors had ‘caught my mistake.’

. . . [H]e explained that because I had said in closing that, even if the jury felt [that

defendant] was guilty of the . . . residential burglary [of the apartment], it was clear that

he was simply fleeing the scene at the [sober living house] and was hiding inside

the . . . house [where he was later apprehended by the arresting officer], I had admitted

his guilt and that is why they convicted him of burglary at the s[ober living] house. I

asked if he remembered the Judge saying that the arguments were not evidence. He

replied[,] ‘[Y]es, but we caught you.’” Of course, these statements make no sense.

Although as we point out, defense counsel was not clear below about to what she was

referring when she said that defendant was “fleeing the scene” when he entered the sober

living house, she was very clear that when defendant entered the house where he was


                                              14
later apprehended by the arresting officer, he was trying to avoid the police because he

knew he had stolen property on him. The only truly logical implication, as we have

already said, to counsel’s clear argument that defendant was not guilty of burglarizing the

sober living house was that defendant entered it to escape detection for having in his

possession the wallet and cell phone taken in the burglary of the apartment, but counsel

was equally clear that defendant was not guilty of committing that burglary, either.

         Appellate counsel for defendant interprets the foreperson’s remarks as follows,

“[Defense] counsel stated in her argument that even if the jury believed that [defendant]

was guilty of [the burglary of the apartment], it was clear that as to [the burglary of the

sober living house, defendant] was simply fleeing the scene at the [sober living house]

and was hiding inside the . . . house [where he was later apprehended by the arresting

officer].” Of course, accepting this interpretation renders defendant’s request

unmeritorious. If, as defendant asserts, defense counsel conceded defendant’s guilt of the

burglary of the apartment (which we have pointed out defense counsel clearly did not do)

then, defendant’s guilt of the burglary of the sober living house was not “admitted” or

“conceded” by counsel’s remarks, as she was merely saying that he entered the sober

house to flee the scene of the apartment burglary, not to steal anything in the sober living

house.

         In their opposition to defendant’s motion, the prosecutor recalled the foreperson’s

remarks differently. She said, “[The foreman] pointed out to [defense counsel] that in her

closing argument she said the defendant was guilty. [Defense counsel] pointed out to the

juror that anything the attorneys say is not evidence. The [foreman] agreed and indicated


                                              15
he understood this jury instruction, but just wanted to let [defense counsel] know what

she said during her closing argument. [The prosecutor] does not recall the [foreman]

making any statement that the reason the jury convicted defendant of [the burglary of the

sober living house] was because of [defense counsel’s] statement regarding [the burglary

of the apartment] thereby inferring guilt as to [the former], but rather that it was

something the juror noticed and wanted to point out to [defense counsel] in his discussion

about his vote as to [the burglary of the sober living house] . . . .” The People asserted

that defendant’s motion was based on speculation, in that the foreperson did not say that

he took what defense counsel had said as evidence or that what she said had affected his

deliberations or verdict. In any event, the People continued, evidence of juror’s thought

processes were inadmissible under Evidence Code section 1150, subdivision (a),5

therefore, there was no point to disclosing juror information in the hopes of uncovering

evidence that jurors reached their verdict on the basis of what defense counsel had said.

The People also asserted that there was no evidence any of the jurors had committed

misconduct.

       The trial court denied the request to disclose juror information, finding that a

prima facie showing of good cause “to support a reasonable belief that jury misconduct


       5   That subdivision provides, “Upon an inquiry as to the validity of a verdict, any
otherwise admissible evidence may be received as to statements made, or conduct,
conditions, or events occurring, either with or without the jury room, of such a character
as is likely to have influenced the verdict improperly. No evidence is admissible to show
the effect of such statement, conduct, condition, or event upon a juror either in
influencing him to assent to or dissent from the verdict or concerning the mental
processes by which it was determined.”


                                              16
occurred and that further investigation is necessary to provide the [c]ourt with adequate

information to rule on a motion for new trial” had not been made. The trial court also

concluded that any investigation would be into information that would be inadmissible.

The court cited People v. Sanchez (1998) 62 Cal. App. 4th 460, 475, 476 (Sanchez), which

cited the following from People v. Hedgecock (1990) 51 Cal. 3d 395, 418-419, “Evidence

Code section 1150 ‘may be violated not only by the admission of jurors’ testimony

describing their own mental processes, but also by permitting testimony concerning

statements made by jurors in the course of their deliberations. In rare circumstances a

statement by a juror during deliberations may itself be an act of misconduct, in which

case evidence of that statement is admissible. [Citation.] But when a juror in the course

of deliberations gives the reasons for his or her vote, the words are simply a verbal

reflection of the juror’s mental processes. Consideration of such a statement as evidence

of those processes is barred by Evidence Code section 1150.’” The Sanchez court went

on to hold, “[W]here, as here, the affidavit or declaration suggests ‘“‘deliberative error’

in the jury’s collective mental process—confusion, misunderstanding, and

misinterpretion of the law,”’ particularly regarding ‘the way in which the jury interpreted

and applied the instructions,’ the affidavit or declaration is inadmissible. [Citation.] The

mere fact that such mental process was manifested in conversation between jurors during

deliberations does not alter this rule. [Citation.]” (Sanchez, supra, 62 Cal.App.4th at p.

476.) The trial court concluded that the foreman’s statement about so-called misconduct

“had to do with the internal misunderstanding of the jury, not any overt act that occurred

during the deliberation process.” The court pointed out that even defendant conceded


                                             17
that the foreperson had agreed with defense counsel that the statements of the attorneys

were not evidence.

       Defendant here claims that the trial court abused its discretion (People v. Carrasco

(2008) 163 Cal. App. 4th 978, 991) and violated his rights to due process of law, a fair trial

and effective assistance of counsel in denying his request for disclosure of juror

information. We cannot agree with defendant because, as we point out, the request

simply made no sense. Moreover, defendant does not even assert how the information he

hoped to uncover could have been admitted in light of Evidence Code section 1150.

4. Restitution Fine

       The probation report recommended the sentencing court impose a restitution fine

of $1,120, pursuant to section 1202.4, subdivision (b)(1), which provides for a fine

between $280 and $10,000, to be set at the discretion of the sentencing court. At the

same time, the report recommended that the terms for the receiving stolen property

convictions be stayed pursuant to section 654. The sentencing court imposed the fine

recommended by the probation report. Defendant did not object to this fine below,

however, he objects to it now, claiming it represents the minimum fine of $280 times the

number of convictions he suffered in violation of section 654.6 Because the trial court

stayed punishment for two of those convictions, defendant here argues, the court should

not have imposed fines as to them. However, as the People point out, the record does not

       6   Section 1202.4, subdivision (b)(2) provides, “In setting a felony restitution fine,
the court may determine the amount of the fine as the product of the minimum
fine . . . multiplied by the number of years of imprisonment the defendant is ordered to
serve, multiplied by the number of felony counts of which the defendant is convicted.”


                                              18
support defendant’s premise that the sentencing court imposed fines for all four

convictions. Therefore, there is no basis for us to order that half of defendant’s

restitution fine be stricken. Moreover, by failing to object to the fine below, defendant

waived his current claim. (People v. Trujillo (2015) 60 Cal. 4th 850; People v. Aguilar

(2015) 60 Cal. 4th 862; People v. McCullough (2013) 56 Cal. 4th 589.)

                                        DISPOSITION

       The trial court is directed to amend the minutes for December 2, 2013 to show that

defendant admitted a serious prior conviction pursuant to section 667, subdivision (a).

The trial court is further directed to strike the designation of the possession of stolen

property conviction (count 4) as a violent felony on the Abstract of Judgment and, at

number 4, to check the box for “current or prior serious or violent felony[.]” In all other

respects, the judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                                 RAMIREZ
                                                                                            P. J.


We concur:

McKINSTER
                           J.

KING
                           J.




                                              19